UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF AETOS CAPITAL LONG/SHORT STRATEGIES FUND, LLC INVESTMENT COMPANY ACT FILE NUMBER:811-21058 REGISTRANT AETOS CAPITAL LONG/SHORT STRATEGIES FUND, LLC C/O AETOS CAPITAL, LLC NEW YORK, NY 10022 (212)-201-2500 PRINCIPAL EXECUTIVE OFFICERS HAROLD SCHAAFF AETOS CAPITAL, LLC NEW YORK, NY 10022 AGENT FOR SERVICE LEONARD B. MACKEY, JR., ESQ. CLIFFORD CHANCE US LLP 31 WEST 52ND STREET NEW YORK, NY 10019 DATE OF FISCAL YEAR END: JANUARY 31 DATE OF REPORTING PERIOD: JULY 1, 2, 2014 Matter 1 (a) Name of Issuer:Marshall Wace Funds Public Limited Company (b) Ticker Symbol:Not applicable (c) CUSIP:Not applicable (d) Meeting Date:June 25, 2014 (e) Proposals voted on: 1. To receive and adopt the Report of the Directors’ and Auditors’ and Financial Statements of the Company for the year ended December 31, 2013 2. To authorize the Directors to fix the remuneration of the auditors 3. To re-appoint Ernst & Young as Auditors of the Company 4. To approve the remuneration of the Directors 5. That the changes to the Memorandum and Articles of Association of the Company as set out in the Schedule to the circular to Shareholders of the Company dated May 30, 2014 be approved subject to any further amendments required by the Central Bank of Ireland (f) Matters Proposed by:Management (g) Did registrant cast a vote:Yes (h) How Registrant Voted:Registrant voted in favor of each proposal (i) Vote for or against management:Registrant voted in accordance with management recommendation SIGNATURE Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Aetos Capital Long/Short Strategies Fund, LLC /s/ Reid Conway Reid Conway Assistant Secretary Date:August 22, 2014
